Citation Nr: 0502090	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-10 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than February 7, 
2002 for the award of service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability, claimed to be secondary to the service-connected 
right knee disability.

3.  Entitlement to an initial rating higher than 10 percent 
for residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from November 1946 to 
November 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By this rating, the RO established 
service connection for a right knee disability, affording the 
veteran a 10 percent rating effective February 7, 2002.  

The issues of secondary service connection for the left knee 
and for a higher initial rating for the right knee are the 
topics addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The Board denied entitlement to service connection for a 
right knee disability in a November 2001 decision.  

3.  The veteran reopened his claim for service connection for 
a right knee disability on February 7, 2002.  

4.  In a July 2002 decision, the RO granted service 
connection for a right knee disability effective February 7, 
2002.  




CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
February 7, 2002, for the award of service connection for a 
right knee disability have not been satisfied. 38 U.S.C.A. §§ 
5110, 7104, 7105 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  

Specifically with respect to direct service connection, the 
effective date will be the day following separation from 
active service or date entitlement arose if claim is received 
within 1 year after separation from service; otherwise, the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  Separation from service means separation 
under conditions other than dishonorable from continuous 
active service that extended from the date the disability was 
incurred or aggravated.  38 C.F.R. § 3.400.  

The Board denied entitlement to service connection for a 
right knee disability in a November 2001 decision.  This 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  

The veteran reopened his claim for service connection for a 
right knee disability on February 7, 2002, many years after 
his separation from military service.  Subsequently, in July 
2002, the RO granted service connection for the right knee 
disability and set the effective date of the award for 
service connection at February 7, 2002, the date of the 
veteran's claim.  



Analysis

The claims file shows that the veteran filed his first claim 
for service connection for a right knee injury in September 
1993.  This claim was eventually appeal to and denied on the 
merits by the Board in May 1996.  He later attempted to 
reopen his claim, but the Board found in its decision on 
November 2001 that he had not submitted new and material 
evidence.  The Board decision of November 2001 is a final 
adjudication.  The veteran filed his claim to reopen on 
February 2, 2002.  These are the probative facts of this 
claim.  

As noted above, the general rule for effective dates provides 
for the assignment of the date of the claim or date of 
entitlement arose, which ever is later.  An exception is 
provided if the claim was received within one year after the 
veteran's separation from service.  Under the facts of the 
veteran's case described above, only the general rule 
applies.  The veteran cannot benefit from the exception 
because his claim was received in excess of 1 year after the 
veteran's separation from military service (November 1949).  

On February 7, 2002, the veteran filed a reopened claim after 
a final disallowance of benefits by the Board in November 
2001.  Under the law, February 7, 2002 serves as the date of 
the veteran's claim in this case.  

As to the date that entitlement arose, it is arguable that 
entitlement predated the date of the veteran's reopened 
claim.  The Board observes, for example, that a September 
2000 private medical statement from Charles A. Clark, M.D., 
shows that the examiner found that the veteran had post-
traumatic degenerative arthritis of the right knee 
disability, associated with injuries suffered during active 
duty in the 1940s.  

Here the regulation is clear.  Since, the effective date of 
the award is set at the later of the two dates, the Board 
concludes that the effective date was correctly set at 
February 7, 2002, the date of the veteran's claim.  
Consequently, the preponderance of the evidence is against an 
earlier effective date for the award of service connection 
for a right knee disability.  

Veterans Claim Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In the veteran's case, the VCAA notice was sent in letters 
dated in February 2002 and March 2002, prior to the initial 
RO decision in July 2002.  In these letters, the RO informed 
the veteran of its duty to explain to him the information or 
evidence needed to grant the claims for service connection.  
The letters discussed VA's duty to assist the veteran to 
obtain evidence for the claim and what was required of him 
with regard to the claim of entitlement to service 
connection.  He was informed that to establish the benefit, 
the evidence had to show an injury in military service; or a 
disease that began in or was made worse during military 
service; or an event in service causing injury or disease; or 
a current physical or mental disability; or a relationship 
between his current disability and an injury, disease, or 
event in service.  

The RO afforded the veteran details about the kind of 
evidence that tended to show entitlement.  The veteran was 
informed of the allocation of burdens of obtaining the needed 
information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  The 
Board observes that although the RO did not state 
specifically that the veteran was to submit all evidence in 
his possession, it did advise the veteran that it was his 
responsibility to make certain that VA received all pertinent 
evidence.  

The RO's development resulted in a grant of service 
connection for right knee disability effective February 7, 
2002.  The Board observes that the veteran expressed 
disagreement with the effective date in August 2002.  

Under 38 U.S.C. § 5103(a), the Department of Veterans Affairs 
(VA), upon receipt of a complete or substantially complete 
application, must notify the claimant of the information and 
evidence necessary to substantiate the claim for benefits.  
Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the 
"agency of original jurisdiction" must take development or 
review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC 8-2003 (December 22, 2003).  
Therefore, in the veteran's case, VA, after having provided 
notices pertaining to service connection in February and 
March 2002, was not required to issue additional notice with 
respect to the issue of an earlier effective date.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, any error 
of timing or in not providing a single notice to the claimant 
covering all content requirements is harmless error.  

With respect to the VA's duty to assist, the Board observes 
that the RO attempted to obtained the veteran's service 
medical records and associated the reports of private 
treatment.  In addition, VA solicited information regarding 
where the veteran had obtained additional treatment.  The 
veteran did not identify an additional treatment records that 
have not been associated with the claims folder.  Instead, 
the veteran in an October 2003 statement reported that he had 
nothing further to submit.  In view of the foregoing, VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he is not be prejudiced 
by the Board's proceeding to the merits of the claim.  


ORDER

An effective date earlier than February 7, 2002 for the award 
of service connection for a right knee disability is denied.  


REMAND

The Board observes that service connection may be established 
for disability that is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a) (2003).  
The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that entitlement to service connection may be 
granted for aggravation of a nonservice-connected condition 
by a service-connected condition.  This determination rests 
upon the meaning of disability, defined for this purpose as 
"any additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate disease 
or injury caused by the service-connected condition."  See 
Allen v. Brown, 7 Vet. App. 439, at 446 and 448 (1995).  
Thus, secondary service connection may be established if 
service-connected disability causes or worsens a non-service 
connected disability.  

In the July 2002 VA joints examination, the physician stated 
that the right knee disability did not cause the veteran's 
left knee disability.  The examiner, however, did not state 
whether or not the left knee disability was worsened by the 
service-connected right knee disability.  A VA examiner 
suggested this type of nexus in a January 2003 medical 
report.  It is unclear, however, that the examiner had the 
benefit of review of the veteran's entire claims folder.  In 
view of the foregoing, a more complete nexus opinion is 
necessary.  

Also, with respect to the service-connected right knee 
disability, additional examination is required in order to 
explore the degree of functional loss due to pain, weakness 
or other factors caused by service-connected disability.  In 
addition, the RO's attention is directed to VAOPGCPREC 9-2004 
(September 17, 2004).  

In view of the foregoing, the case is remanded for the 
following actions

1.  Afford the veteran another VA joints 
examination in order to determine the 
current nature and etiology of existing 
left knee disability and in order to 
determine the current nature and extent 
of service-connected right knee 
disability.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  

Etiology of the left knee disability:

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has a left knee disability that 
was caused or worsened by service-
connected right knee disability.  In 
particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's current left knee 
disability was caused or worsened by the 
service-connected right knee disability?  
The clinical basis for the opinion should 
be set forth in detail.   

Evaluation of the service-connected right 
knee disability:

The examiner should record active, 
passive and normal ranges of motion.  The 
examiner should state whether there is 
any lateral instability or recurrent 
subluxation.  The examiner is requested 
to determine the degree of functional 
loss due to pain and weakness and other 
factors produced by the service-connected 
right knee disability.  To the extent 
possible, the examiner should describe 
functional loss in terms of limitation of 
motion.  

2.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


